Citation Nr: 1523806	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-31 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for postoperative internal derangement of the right knee.

2.  Whether new and material evidence has been presented to reopen a service connection claim for a left knee disability, including as secondary to service-connected right knee disability, and if so, whether service connection may be granted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In April 2014 the Veteran testified at a hearing before the undersigned Veterans Law Judge via video-conference.

The issue of entitlement to a rating in excess of 20 percent for right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  In a May 1986 rating action, an RO denied the Veteran's claim of service connection for left knee condition.  In a letter dated in June 1986, the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

2.  The evidence received since the May 1986 rating action is not duplicative or cumulative of evidence previously of record and raises a possibility of substantiating the Veteran's claim of entitlement to service connection for left knee disability.

3.  Resolving all doubt in favor of the Veteran, his left knee disability, diagnosed as status post three arthroscopic surgical repairs with residuals of intermittent arthralgia, is secondary to his service-connected right knee disability.


CONCLUSIONS OF LAW

1.  The May 1986 rating action that denied service connection for left knee condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Left knee status post three arthroscopic surgical repairs with residuals of intermittent arthralgia was incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening claim

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Moreover, where, as here, the prior final decision was an unappealed RO rating decision, the United States Court of Appeals for the Federal Circuit has held that "the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In making the determination of whether new and material evidence has been submitted to reopen the previously denied claim, the Board must review all of the evidence submitted since the last final decision.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).

The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

A May 1986 rating action denied the claim of service connection for left knee condition.  The Veteran did not file a NOD with the May 1986 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims file within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the May 1986 rating action became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2014).  

In May 1986 the Veteran's claim was denied because the RO found no chronic disability.  New evidence submitted since the May 1986 final decision shows chronic left knee diagnoses and is therefore material.  The Board thus reopens the Veteran's claim of entitlement to service connection for left knee disability for a de novo review on the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

II.  Service connection claim

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Aggravation, for VA purposes, is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The evidence of record shows that the Veteran has a current left knee disability of status post three arthroscopic surgical repairs with residuals of intermittent arthralgia (see August 2012 VA examination report).  He has consistently reported in lay statements and VA treatment records that his left knee pain began after his right knee surgery in service and has continued to the present.  Service connection is in effect for the right knee disability.  Three months after separation from service, at an April 1986 VA examination, the Veteran reported that he developed pain in the left knee along the medial aspect if he was on his feet for any length of time, as well as locking and swelling.  He attributed this pain to favoring his service-connected right knee.  The examiner diagnosed "mildly related stress symptoms of the left knee, which should be corrected if he develops a normal type of gait on the right."  Thus even three months after service the Veteran's left knee pain was connected by a VA examiner to his service-connected right knee disability.  

The Veteran testified at his hearing that he sustained injuries to his left knee in 1989 as a result of the service-connected right knee disability.  Specifically, he was on a ladder and had to put his weight on his right knee.  The right knee gave out and he fell, sustaining injuries to his left knee that resulted in surgeries.  The record shows that the Veteran has had three arthroscopic surgeries on his left knee, most recently in 1996.  The private physician who conducted the related treatment confirmed that the Veteran's last treatment with him was in 1997; however, the relevant treatment records are unavailable as they have been destroyed.  

The August 2012 VA examiner opined that the "left knee condition was the result of a work related injury and has become a chronic condition for him."  He opined it was less likely than not that the current left knee disability was a result of the service-connected right knee disability because it was work-related and treated in the private sector.  However, the VA examiner failed to address aggravation and to explain why the service-connected right knee disability did not cause the fall and injuries to the left knee.  Thus, the Board finds the opinion is not probative.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran has consistently reported in lay statements and VA examination reports that his left knee pain began after his right knee surgery in service and has continued to the present, and was directly injured as a result of the right knee giving out.  The Veteran is competent to report the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, the Board finds these reports to be credible, as his lay evidence is consistent both internally and with the May 1986 VA examination.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Veteran separated from service in January 1986 and in April 1986 there was evidence of left knee pain, locking, and swelling that were related to the altered gait produced by the service-connected right knee disability.  The Veteran competently, credibly, and consistently described his right knee giving way, causing the fall from the ladder that resulted in his left knee injuries and three subsequent surgeries.  His lay evidence of recurrent symptoms since the time of his discharge supports the later diagnoses by VA medical personnel.  There is no probative evidence of record in conflict with the lay evidence.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.


ORDER

Service connection for left knee status post three arthroscopic surgical repairs with residuals of intermittent arthralgia is granted.


REMAND

At his April 2014 hearing, the Veteran reported that his right knee disability has worsened since the most recent examination conducted in August 2012.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his right knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, this claim must be remanded.

The most recent VA treatment record in the claims file is dated in August 2013.  At his April 2014 hearing, the Veteran testified that he continued to receive treatment at the Buffalo VA Medical Center.  Any outstanding relevant VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records relevant to the right knee, physically or electronically, dated since August 2013.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of the nature, extent and severity of his right knee symptoms.  Provide an appropriate amount of time to submit this lay evidence.

3.  After completing the above, schedule the Veteran for an appropriate VA examination to determine the severity of his right knee disability.  The examiner should review the claims file and note such review in the report.  All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

4.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted in full, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


